03/25/2020




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                              Case Number: DA 19-0739


                  Supreme Court Cause No. DA 19-0739



__________________________________________________________________
  BREANA L. ZECHIN,

              Plaintiff/Appellee,

 vs.                                           ORDER GRANTING
                                               STIPULATED MOTION TO
 JEFFREY B. MIDDLETON,                         DISMISS APPEAL

              Defendant/Appellant.



       This matter came before the Court on the parties’ Stipulated Motion to

Dismiss Appeal. Having considered the same, and for good cause shown,

       IT IS HEREBY ORDERED that this matter is DISMISSED with prejudice.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                        March 25 2020